Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.         Claims 1-2, 4-7, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hufferd (US 2006/0013251, hereinafter Hufferd) in view of Wood et al.  (US 2017/0324704, hereinafter Wood).
Regarding claim 1, Hufferd discloses a method of processing an incoming packet by a target device associated with a distributed storage system (para 0004; target device receives packet from the initiator device), the method comprising:
receiving the incoming packet from an initiator device (para 0004; target device receives packet from the initiator device), the incoming packet encapsulated by the initiator device using an Internet Small Computer Systems Interface (iSCSI) extension (para 0004; 0006; 0026 and 0027; packet encapsulated by ISCSI layer of the initiator) for remote direct memory access (RDMA) (iSER) of the initiator device (para 0006 and 0020; providing the RDMA data transfer capabilities to iSCSI by layering iSCSI on top of RDMA);
allocating a data structure in a memory of the target device (para 0022 and 0025; receive queue) for storing data received from the distributed storage system as a result of performance of the I/O operation (para 0028;  0053 and 0054; to store data as a result of I/O); storing the data in the data structure (para 0025; queue);
encapsulating the data in the data structure to generate a SCSI DATA-IN PDU including the data (para 0026 and 0027; A SCSI command 50 (such as a read or write command), which is generated by the SCSI layer, is encapsulated by the iSCSI layer within an iSCSI protocol data unit (PDU), which is further encapsulated by the functions in the iSER layer within an iSER header), wherein the SCSI DATA-IN PDU is stored in the data structure (para 0025 and 0026);
encapsulating the SCSI DATA-IN PDU to generate an outgoing iSCSI protocol data unit (PDU) including the SCSI DATA-IN PDU, wherein the outgoing iSCSI PDU is stored in the data structure (para 0026; ISCSI PDU further encapsulated);
encapsulating the iSCSI PDU to generate an outgoing iSER packet (para 0026 and 0027); and transmitting the iSER packet to the initiator device (para 0033 and 0036).

In an analogous art, Wood discloses decapsulating the packet to access a Small Computer Systems Interface (SCSI) read command indicating an input/output (I/O) operation to perform at the distributed storage system (para 0007; decapsulating the packet). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hufferd’s method/system  by adding Wood’s disclosure in order to improve storage capabilities of a communication system. 
	Regarding claims 6 and 11, Hufferd discloses a target apparatus, comprising: a non-transitory memory comprising executable instructions; and a processor in data communication with the memory (para 0050; processor and memory) and configured to execute the instructions to cause the apparatus to perform method steps of claim 1 (para 0050). 
	Regarding claim 16, Hufferd discloses a method of processing an incoming packet by a target device associated with a distributed storage system (para 0004), the method comprising:
receiving the incoming packet from an initiator device, the incoming packet encapsulated by the initiator device using an Internet Small Computer Systems Interface (iSCSI) extension (para 0004; 0006; 0026 and 0027; packet encapsulated by ISCSI layer of the initiator) for remote direct memory access (RDMA) (iSER) of the initiator device (para 0006 and 0020; providing the RDMA data transfer capabilities to iSCSI by layering iSCSI on top of RDMA);
identifying a remote I/O buffer offset in an iSER header of the packet, the remote I/O buffer offset being associated with a remote I/O buffer at the initiator device (para 0027 and 0034), the remote I/O buffer including data associated with a SCSI write command in the incoming packet (para 0024; 0026);

Hufferd does not explicitly disclose decapsulating, at the iSER of the target device, the packet to access an Internet Small Computer Systems Interface GSCSI) packet data unit (PDU); and decapsulating the iSCSI PDU to access the SCSI write command.
In an analogous art, Wood discloses decapsulating, at the iSER of the target device, the packet to access an Internet Small Computer Systems Interface GSCSI) packet data unit (PDU) (para 0007); and decapsulating the iSCSI PDU to access the SCSI write command (para 00065 and 0066; write command). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hufferd’s method/system  by adding Wood’s disclosure in order to improve storage capabilities of a communication system. 
	Regarding claims 2, 7, and 12, Huuferd does not explicitly disclose that wherein the decapsulating comprises removing an iSER header from the incoming packet.
In an analogous art, Wood discloses that wherein the decapsulating comprises removing an iSER header from the incoming packet (para 0007 and 0066). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hufferd’s method/system  by adding Wood’s disclosure in order to improve storage capabilities of a communication system. 

notifying, at the SCSI protocol layer, a iSCSI protocol layer of the network-storage stack about a memory location of the data structure, after encapsulating the data in the data structure to generate the SCSI DATA-IN PDU (para 0025 and 0026).
Regarding claims 5, 10 and 15, Huffered discloses  wherein encapsulating the data in the data structure to generate a iSCSI PDU is performed by aiSCSI protocol layer of a network-storage stack of the target device, the method further comprising: notifying, at the iSCSI protocol layer, a iSER protocol layer of the network-storage stack about a memory location of the data structure, after encapsulating the data in the data structure to generate the iSCSI PDU (para 0025; 0026 and 0027).

3.         Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hufferd/Wood and further in view of Huang (US 2016/0085718, hereinafter Huang).
	Regarding claims 3, 8 and 13, Hufferd/Wood does not explicitly disclose wherein the data structure comprises a scatter-gather list.
In an analogous art, Huang discloses wherein the data structure comprises a scatter-gather list (para 0079). ). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hufferd/Wood’s method/system  by adding Huang’s disclosure in order to improve storage capabilities of a communication system. 


Conclusion

                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462